Citation Nr: 1617988	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease, lumbar spine (to include skin disfigurement and injury to muscle groups I-XXIII). 
 
2.  Entitlement to service connection for a bulging disc, cervical spine, as secondary to degenerative disc disease, lumbar spine. 
 
3.  Entitlement to service connection for a left hip contusion as secondary to degenerative disc disease, lumbar spine. 
 
4.  Entitlement to service connection for bilateral knee strains as secondary to degenerative disc disease, lumbar spine. 
 
5.  Entitlement to service connection for essential tremors as secondary to degenerative disc disease, lumbar spine. 
 


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the VA RO in Philadelphia, Pennsylvania. 

In June 2015, these issues were remanded by the Board in order to afford the Veteran a hearing. 

In September 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Little Rock, Arkansas, RO.  A transcript of that proceeding has been associated with the claims file. At the hearing, the Veteran indicated that he desired to withdraw his appeals regarding the denial of service connection for bilateral peripheral neuropathy of the lower and upper extremities.  Accordingly, the Board does not have jurisdiction to review these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

The Veteran testified at the September 2015 hearing that he injured his back in service while carrying a man during training exercises and that the remaining claimed disabilities on appeal are secondary to his back disability. 

A review of his service treatment records reveals that the Veteran sought treatment during service for back-related complaints, to specifically include in March 1970 and in June 1970.  In June 1970, he also complained of back pain radiating into his legs.  He complained of knee  pain in April 1970.  The Veteran was placed on a physical profile from June 15, 1970, to July 15, 1970, for a lumbosacral strain.  In his July 1970 Report of Medical History, the Veteran reported back trouble and cramps in his legs.

In August 2011, the Veteran underwent a VA examination, at which the examiner stated that he could not resolve the question as to whether the Veteran's tremors, myalgias, and bilateral knee strain were due to military service without resorting to mere speculation.  The examiner noted that the Veteran claimed a bilateral knee strain due to low back pain  but reported no injury.  The examiner stated that he did not see how his back pains cause his tremors, myalgias, or bilateral knee pain.  The examiner stated that the Veteran's back condition does not produce these conditions and suggested they are separate conditions. 

In December 2011, the Veteran underwent another VA examination.  Upon review of the claims file and examination of the Veteran, the August 2011 VA examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a motor vehicle accident in 2000 and that he believed that most of the Veteran's pain is from his last motor vehicle accident.  

This examiner also separately stated in December 2011 that he did not believe that the Veteran's cervical spine and lumbar spine disorders are due to the military based on the absence of injury - illnesses in service.  He stated that he believed that the Veteran's current complaints are secondary to an aging process, as well as the fact that he has multiple myeloma and can have certain bone pains.  He stated that the Veteran's essential tremors are most likely related to an aging process, as he is 60-years old. 

Due to the fact that the examiner did not discuss the Veteran's complaints of back pain during service in his rationales, the opinions are inadequate.  Moreover, the opinion that the Veteran's current conditions are due to the 2000 motor vehicle accident fails to recognize that a chronic back condition was shown before that accident.  See, e.g., various 1998 diagnostic test results discussing comparison to prior testing from 1997; 1997 diagnostic test results discussing comparison to prior 1995 studies; 1995 diagnostic test results noting evidence of fusion L5-S1; April 1999 revision of lumbar fusion.  The Board finds it necessary that a new VA examination be performed for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  

Additionally, upon remand, all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available treatment records from the Fayetteville, Arkansas, VA Medical Center (VAMC) (and associated clinics) from September 2014 to the present; from the Nashville, Tennessee, VAMC (and associated clinics) from January 2011 to the present; and from the Little Rock, Arkansas, VAMC (and associated clinics) from January 2011 to the present. 

2. Schedule the Veteran for an appropriate VA orthopedic examination.  The examiner(s) should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  

Then, the examiner(s) should diagnose the Veteran with all disabilities relating to his lumbar spine, cervical spine, left hip, and bilateral knees.  The examiner(s) should then render opinions as to whether it is at least as likely as not that any of these diagnosed disabilities were caused or aggravated by his active duty service and specifically discuss the in-service complaints/findings and the Veteran's testimony as to the nature of his injuries and symptoms.  

If, and only if, the examiner determines the lumbar spine condition is as likely as not related to service, then he or she should also render opinions as to whether it is at least as likely as not that any of diagnosed disabilities relating to the Veteran's cervical spine, left hip, and bilateral knees were caused or aggravated by his lumbar spine condition.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.


3. Then, readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

